Citation Nr: 0706476	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-12 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a timely claim for entitlement to accrued benefits 
was received by VA.


REPRESENTATION

Appellant represented by:	Joyce M. Deitering, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from December 1967 
to February 1972 and from November 1974 to December 1976.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran died in January 2003 and the appellant is 
his brother, the administrator of the veteran's estate.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

Upon the death of an individual receiving benefit payments, 
certain persons shall be paid periodic monetary benefits to 
which that individual was entitled at the time of death under 
existing ratings or decisions, or those based upon evidence 
in the file at date of death, and due and unpaid for a period 
not to exceed 2 years prior to the last date of entitlement.  
38 U.S.C.A. § 5121 (West 2002 & Supp 2005); 38 C.F.R. 
§ 3.1000(a) (2006).  An application for accrued benefits must 
be filed within one year after the date of death.  38 
U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The veteran died in January 2003.  The death certificate 
indicated that the veteran was divorced at the time of his 
death.  In February 2003, the RO sent a letter to the 
veteran's ex-wife and enclosed two forms - VA Form 21-534, 
Application for Death and Indemnity Compensation or Death 
Pension By a Surviving Spouse, and VA Form 21-530, 
Application for Burial Benefits.  In February 2003, the 
appellant filed a claim for entitlement to burial benefits.  
In March 2003, the RO granted the appellant's claim for 
entitlement to burial benefits.  

The evidence of record shows that in March 2004, the 
appellant filed a claim for entitlement to accrued benefits 
on VA Form 21-609, Application for Amounts Due Estates of 
Persons Entitled to Benefits.  In August 2004, the RO denied 
the appellant's claim for entitlement to accrued benefits 
finding that the claim was not timely filed.  The appellant 
filed a notice of disagreement and in a statement of the 
case, the RO confirmed its denial of the claim due to 
untimeliness.

In the March 2005 substantive appeal, the appellant asserted 
for the first time that because the February 2003 VA letter 
enclosed the wrong form on which to file a claim for 
entitlement to accrued benefits, he had sent in the wrong 
form; that the wrong form was stamped as received by VA in 
February 2004; that the wrong form was sent back to him in 
February 2004, with a letter informing him that he needed to 
fill out the proper form and enclosing the proper form; that 
VA had never notified him of the 1-year filing deadline; and 
that in March 2004, he sent in the correct form.  The 
appellant asserted that he had the document date-stamped in 
February 2004 in his possession, but the document is not of 
file.  Accordingly, the Board finds that a remand is required 
to obtain this document, in order to fully consider the issue 
on appeal.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and 
request that he supply the form that was 
stamped by VA as received by VA in 
February 2004, as well as the cover letter 
from VA that returned the form to him.  
Additionally, if there was a cover letter 
from VA when the RO subsequently sent VA 
Form 21-609 to him, this letter must also 
be obtained. 

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the appellant and his 
attorney.  After the appellant and his 
attorney have had an adequate opportunity 
to respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

